Exhibit 10.22 PERFORMANCE STOCKAWARD AGREEMENT DATED First MI Last The Compensation and Development Committee (the “Committee”) of the Burlington Northern Santa Fe Corporation (the "Company") Board of Directors has agreed that to the extent that the performance objectives established by the Committee (as the same may be amended from time to time) are achieved, BNSF will distribute to the Employee shares of Performance Stock as follows: Grant Date: Number of Shares of Performance Stock: Vesting Date: Performance Criteria: As defined by the Compensation and Development Committee from time to time The Performance Stock is granted under and governed by the terms and conditions of the BNSF 1999 Stock Incentive Plan (the “Plan”) and the terms and conditions set forth below.The purpose of the Plan is to attract and retain key employees possessing outstanding ability, motivate executives to achieve the growth goals of BNSF by making a portion of their total compensation dependent on the accomplishment of these goals and to further the identity of the interests of the shareholders of BNSF and key employees of BNSF and its subsidiaries by increasing the opportunities for these employees to become shareholders. The Compensation and Development Committee (the “Committee”) of the Board of Directors wishes to encourage superior performance by the Employee by making a Performance Stock Award to the Employee. The Employee desires to perform services for BNSF and to accept the distribution of Stock upon the achievement of the performance objectives established by the Committee in accordance with the terms and provisions of the Plan and this Agreement. To accept this Award Agreement, you must click on the acceptance box at the end of this Agreement.Anything herein contained to the contrary notwithstanding, unless this Award Agreement is electronically accepted or executed by the Employee and delivered to the Secretary of BNSF on or before , the award described herein may be withdrawn and cancelled by the Company. By your acceptance of this Award Agreement: (1) you agree to abide by the terms and conditions of the Plan and this Award Agreement; and (2) you attest that you were a salaried employee of the Company or a Related Company on , with respect to the award made herein. The following terms and conditions shall apply to the award made by this Award Agreement: 1.
